149 Ga. App. 699 (1979)
256 S.E.2d 99
LANDON
v.
WILLIAMS BROTHERS CONCRETE COMPANY et al.
57364.
Court of Appeals of Georgia.
Argued March 12, 1979.
Decided April 24, 1979.
Perry O. Lemmons, for appellant.
Hansell, Post, Brandon & Dorsey, Paul Oliver, John E. Hill, for appellees.
SMITH, Judge.
The four-year statute of limitation barred appellant's suit, and we therefore affirm the trial court's grant of appellee's motion for summary judgment.
On September 27, 1972, appellee Williams Bros. sold appellant two loads of concrete for the latter's use in construction of a swimming pool on property owned by Paul Lavietes. After the pouring and drying of the concrete, it became obvious that the two loads were of inconsistent colors, the inconsistency resulting in a bicolored pool decking. Appellee's employees returned to the construction site of September 29 and attempted to remedy the problem, to no avail. On November 23, 1977, Lavietes brought suit against appellant; then, on January 18, 1978, appellant filed this third-party action against appellee, alleging breach of contract.
Code § 109A-2  725 provides: "(1) an action for breach of any contract for sale must be commenced within four years after the cause of action has accrued ... (2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made ..." Appellant's sole contention concerning the applicability of the four-year limitation of Code § 109A-2-725 is that Ga. L. 1968, pp. 127, 128 (Code Ann. § 3-1006) controls here and establishes an eight-year statute of limitation. That contention is incorrect. "Code Ann. § 3-1006 was intended to establish an outside time limit which would commence upon the substantial completion of an improvement to the real property, within which preexisting statutes of limitation would continue to operate." (Emphasis supplied.) Benning Constr. Co. v. *700 Lakeshore Plaza, 240 Ga. 426, 428 (241 SE2d 184) (1977). "Nothing in this law [§§ 3-1006 through 3-1011] shall extend the period of limitations prescribed by the law of this State for the bringing of any action or postpone the time as of which a cause of action accrues." Ga. L. 1968, pp. 127, 128 (Code Ann. § 3-1008).
Judgment affirmed. Quillian, P. J., and Birdsong, J., concur.